DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 02/15/2022.  These drawings are accepted.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards an apparatus for handling die carriers and a method of use.  Independent Claims 1 and 18 identify the following uniquely distinct combination of features:
Claim 1: “a lane changer comprising a plurality of lanes located beside the load port, coupled to the load port and configured to move at least one boat in the die carrier to an input of the processing chamber and transfer the at least one boat into the processing chamber for processing dies carried by the at least one boat, wherein the load port comprises: a table configured to receive the die carrier from an overhead hoist transport (OHT); and a radio frequency identity (RFID) reader coupled on the table,” in combination with the other claim limitations.
Claim 18: A method of “receiving a die carrier in a first direction, wherein the die carrier is operable to hold a plurality of boats each carrying a plurality of dies; turning the die carrier from the first direction to a second direction; retrieving multiple boats from the die carrier; conveying the multiple boats at the same time to align the multiple boats with different inputs of a processing chamber, respectively; and loading the multiple boats into different flowing channels of the processing chamber via the different 
The independent claims overcome the prior art of record since they require the above-cited limitations, as best understood by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/RONALD P JARRETT/Primary Examiner, Art Unit 3652